
	
		II
		110th CONGRESS
		1st Session
		S. 571
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Dorgan (for himself,
			 Mr. Graham, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To withdraw normal trade relations
		  treatment from, and apply certain provisions of title IV of the Trade Act of
		  1974 to, the products of the People’s Republic of China.
	
	
		1.Withdrawal of normal trade relations
			 treatment from the People’s Republic of ChinaNotwithstanding the provisions of title I of
			 the Act to authorize extension of nondiscriminatory treatment (normal trade
			 relations treatment) to the People’s Republic of China, and to establish a
			 framework for relations between the United States and the People’s Republic of
			 China (Public Law 106–286), or any other provision of law, effective on the
			 date of the enactment of this Act—
			(1)normal trade relations treatment shall not
			 apply pursuant to section 101 of that Act to the products of the People’s
			 Republic of China;
			(2)normal trade relations treatment may
			 thereafter be extended to the products of the People's Republic of China only
			 in accordance with the provisions of sections 401 through 409 of the
			 Trade Act of 1974 (19 U.S.C.
			 2431–2439) as in effect with respect to the products of the People’s Republic
			 of China on the day before the effective date of the accession of the People’s
			 Republic of China to the World Trade Organization; and
			(3)the extension of waiver authority that was
			 in effect with respect to the People’s Republic of China under section
			 402(d)(1) of the Trade Act of 1974 on
			 the day before the effective date of the accession of the People’s Republic of
			 China to the World Trade Organization shall, upon the enactment of this Act, be
			 deemed not to have expired, and shall continue in effect until the date that is
			 90 days after the date of such enactment.
			
